              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 1 of 13




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8    THE BURLINGTON INSURANCE
      COMPANY,
 9                                                           Case No. 2:19-cv-00033
                                 Plaintiff,
10                                                           COMPLAINT FOR
             v.                                              DECLARATORY JUDGMENT
11
      WATERWAY RAINSCREEN LLC, a
12    Washington limited liability company; and
      JOHN URAL, an individual,
13
                                 Defendant.
14

15
             The Burlington Insurance Company, for its complaint against Defendants Waterway
16
      Rainscreen LLC and John Ural alleges as follows:
17
                                       I.        NATURE OF ACTION
18
             1.      The Burlington Insurance Company seeks a declaration that an insurance policy
19
      it issued to defendant Waterway Rainscreen, LLC does not provide defense or indemnity
20
      coverage to either Named Insured Waterway Rainscreen LLC or its principal John Ural with
21
      respect to a lawsuit filed against them.
22
                                                 II.   PARTIES
23
             2.      The Burlington Insurance Company (“TBIC”) is a North Carolina corporation
24
      with its principal place of business in Hartford, Connecticut.
25
             3.      Upon information and belief, Waterway Rainscreen LLC (“Waterway
26
      Rainscreen”) was a Washington limited liability company.
27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 1                    Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                          1300 SW Fifth Avenue, Suite 2400
                                                                                  Portland, OR 97201-5610
                                                                            503.241.2300 main · 503.778.5299 fax
              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 2 of 13




 1           4.      Upon information and belief, John Ural (“Ural”) is an individual residing in the

 2    state of Washington and operated Washington limited liability company Waterway Rainscreen.

 3                                III.   JURISDICTION AND VENUE
 4           5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because it has

 5    complete diversity of citizenship between TBIC and the defendants and the amount in

 6    controversy exceeds $75,000, exclusive of interest and costs.

 7           6.      Venue is proper in this Court under 28 U.S.C. § 1391 and LR 3(e)(1) because at

 8    least one defendant resides in this district and a substantial number of the events or omissions

 9    giving rise to Waterway Rainscreen and Ural’s claims for insurance coverage occurred in the

10    Western District of Washington.

11           7.      This Court has the authority to determine the parties’ respective rights and other

12    legal obligations pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. The

13    dispute between the parties with respect to the coverage available to Waterway Rainscreen and

14    Ural related to the Stuc-O-Flex lawsuit creates a justiciable controversy.

15                                             IV.    FACTS
16           8.      The insurance coverage issues in this declaratory judgment action arise out of a

17    lawsuit filed on November 29, 2017 by Stuc-O-Flex International, Inc. (“Stuc-O-Flex”) against

18    Waterway Rainscreen and Ural in King County Superior Court (the “Underlying Lawsuit”).

19    The Underlying Lawsuit contains additional defendants, Low and Bonar, Inc., Pacific West

20    Industries, Inc., Mike Czerwinski, and Jim Hewitt, who are not parties to this declaratory

21    judgment action.

22           9.      In the Complaint filed in the Underlying Lawsuit, Stuc-O-Flex alleges that it

23    entered into a contract with Ural and his company, Waterway Rainscreen, for the

24    manufacturing of Stuc-O-Flex’s trademark protected Rainscreen, which is designed for use for

25    certain types of construction.

26

27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 2                         Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                             1300 SW Fifth Avenue, Suite 2400
                                                                                     Portland, OR 97201-5610
                                                                               503.241.2300 main · 503.778.5299 fax
              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 3 of 13




 1           10.        The Complaint contains claims against Waterway Rainscreen and Ural for

 2    Breach of Contract, Tortious Interference with Business Expectancy, Trade Name

 3    Infringement, and Consumer Protection Act Violations.

 4           11.        On or about January 12, 2018, counsel for Waterway Rainscreen and Ural

 5    tendered the Complaint in the Underlying Lawsuit to TBIC.

 6           12.        TBIC denied that the Complaint in the Underlying Action alleged any claims

 7    potentially covered under the Policy, but nevertheless agreed to defend Waterway Rainscreen

 8    and Ural under a full reservation of rights, and has been defending them in the Underlying

 9    Lawsuit.

10           13.        On September 17, 2018, Stuc-O-Flex filed its First Amended Complaint in the

11    Underlying Lawsuit.

12           14.        The First Amended Complaint added an additional party, Pacific West

13    Industries, Inc., as a defendant in the Underlying Lawsuit. The First Amended Complaint

14    contains claims against Waterway Rainscreen and Ural for Breach of Contract, Tortious

15    Interference with Business Expectancy, Trademark Violation, Consumer Protection Act

16    Violations, and a claim for Alter Ego/Piercing the Corporate Veil.

17           15.        TBIC has continued to defend Waterway Rainscreen and Ural under a full

18    reservation of rights.

19           16.        On September 20, 2018, the Underlying Lawsuit was removed to the Western

20    District of Washington (Seattle) and assigned case number 2:18-cv-01386-RAJ.

21                                    V.     THE INSURANCE POLICY
22           17.        Waterway Rainscreen is the Named Insured under TBIC commercial general

23    liability policy no. 361BW33554, with a policy period of October 28, 2015 to October 28, 2016

24    (the “Policy”).

25           18.        Subject to its terms, conditions, limitations, and exclusions, the Policy provides

26    the following relevant policy language related to Coverage A, Bodily Injury and Property

27    Damage:

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 3                          Davis Wright Tremaine LLP
                                                                                             L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                                1300 SW Fifth Avenue, Suite 2400
                                                                                        Portland, OR 97201-5610
                                                                                  503.241.2300 main · 503.778.5299 fax
             Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 4 of 13



                   SECTION I – COVERAGES
 1
                   COVERAGE A BODILY INJURY AND PROPERTY
 2                 DAMAGE LIABILITY
 3                 1.    Insuring Agreement
 4                       a. We will pay those sums that the insured becomes
                         legally obligated to pay as damages of “bodily injury” or
 5                       “property damage” to which this insurance applies. We
                         will have the right and duty to defend the insured against
 6                       any “suit” seeking those damages. However, we will
                         have no duty to defend the insured against any “suit”
 7                       seeking damages for “bodily injury” or “property
                         damage” to which this insurance does not apply. We
 8                       may, at our discretion, investigate any “occurrence” and
                         settle any claim or “suit” that may result. But:
 9
                                (1) The amount we will pay for damages is
10                              limited as described in Section III – Limits Of
                                Insurance; and
11
                                (2) Our right and duty to defend ends when we
12                              have used up the applicable limit of insurance in
                                the payment of judgments or settlements under
13                              Coverages A or B or medical expenses under
                                Coverage C.
14
                                No other obligation or liability to pay sums or
15                              perform acts or services is covered unless
                                explicitly provided for under Supplementary
16                              Payments – Coverages A and B.
17                       b. This insurance applies to “bodily injury” and “property
                         damage” only if:
18
                                (1) The “bodily injury” or “property damage” is
19                              caused by an “occurrence” that takes place in the
                                “coverage territory”;
20
                                (2) The “bodily injury” or “property damage”
21                              occurs during the policy period; and
22                              (3) Prior to the policy period, no insured listed
                                under Paragraph 1. of Section II – Who Is An
23                              Insured and no “employee” authorized by you to
                                give or receive notice of an “occurrence” or claim,
24                              knew that the “bodily injury” or “property
                                damage” had occurred, in whole or in part. If such
25                              a listed insured or authorized “employee” knew,
                                prior to the policy period, that the “bodily injury”
26                              or “property damage” occurred, then any
                                continuation, change or resumption of such
27                              “bodily injury” or “property damage” during or

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 4                  Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                        1300 SW Fifth Avenue, Suite 2400
                                                                                Portland, OR 97201-5610
                                                                          503.241.2300 main · 503.778.5299 fax
              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 5 of 13



                                   after the policy period will be deemed to have
 1                                 been known prior to the policy period.
 2                          c. “Bodily injury” or “property damage” which occurs
                            during the policy period and was not, prior to the policy
 3                          period, known to have occurred by any insured listed
                            under Paragraph 1. of Section II – Who Is An Insured
 4                          or any “employee” authorized by you to give or receive
                            notice of an “occurrence” or claim, includes any
 5                          continuation, change or resumption of that “bodily injury”
                            or “property damage” after the end of the policy period.
 6
                            d. “Bodily injury” or “property damage” will be deemed
 7                          to have been known to have occurred at the earliest time
                            when any insured listed under Paragraph 1. of Section II –
 8                          Who Is An Insured or any “employee” authorized by you
                            to give or receive notice of an “occurrence” or claim:
 9
                                   (1) Reports all, or any part, of the “bodily injury”
10                                 or “property damage” to us or any other insurer;
11                                 (2) Receives a written or verbal demand or claim
                                   for damages because of the “bodily injury” or
12                                 “property damage”; or
13                                 (3) Becomes aware by any other means that
                                   “bodily injury” or “property damage” has occurred
14                                 or has begun to occur.
15                          e. Damages because of “bodily injury” include damages
                            claimed by any person or organization for care, loss of
16                          services or death resulting at any time from the “bodily
                            injury”.
17
             19.    The Coverage A – Bodily Injury and Property Damage Liability contains the
18
      following relevant exclusions:
19
                    2.      Exclusions
20
                    This insurance does not apply to:
21
                            a. Expected Or Intended Injury
22
                            “Bodily injury” or “property damage” expected or
23                          intended from the standpoint of the insured. This
                            exclusion does not apply to “bodily injury” resulting from
24                          the use of reasonable force to protect persons or property.
25                          b. Contractual Liability
26                          “Bodily injury” or “property damage” expected or
                            intended from the standpoint of the insured. This
27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 5                      Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                            1300 SW Fifth Avenue, Suite 2400
                                                                                    Portland, OR 97201-5610
                                                                              503.241.2300 main · 503.778.5299 fax
              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 6 of 13



                             exclusion does not apply to “bodily injury” resulting from
 1                           the use of reasonable force to protect person or property.
 2                           *****
 3                           k. Damage To Your Product
 4                           “Property damage” to “your product” arising out of it or
                             any part of it.
 5
                             l. Damage To Your Work
 6
                             “Property damage” to “your work” arising out of it or any
 7                           part of it and included in the “products-completed
                             operations hazard”.
 8
                             m. Damage To Impaired Property Or Property Not
 9                           Physically Injured
10                           “Property damage” to “impaired property” or property
                             that has not been physically injured, arising out of:
11
                                     (1) A defect, deficiency, in adequacy or dangerous
12                                   condition in “your product: or “your work”; or
13                                   (2) A delay or failure by you or anyone acting on
                                     your behalf to perform a contract or agreement in
14                                   accordance with its terms. This exclusion does
                                     not apply to the loss of use of other property
15                                   arising out of sudden and accidental physical
                                     injury to “your product” or “your work” after it
16                                   has been put to its intended use.
17                           *****
18                           o. Personal And Advertising Injury
19                           “Bodily injury” arising out of “personal and advertising
                             injury”.
20
                             *****
21
             20.     The Coverage A – Bodily Injury and Property Damage Liability contains the
22
      following relevant definitions:
23
                     3. “Bodily injury” means bodily injury, sickness or disease
24                   sustained by a person, including death resulting from any of these
                     at any time.
25
                     *****
26

27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 6                      Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                            1300 SW Fifth Avenue, Suite 2400
                                                                                    Portland, OR 97201-5610
                                                                              503.241.2300 main · 503.778.5299 fax
             Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 7 of 13



                   8. “Impaired Property” means tangible property, other than
 1                 “your product” or “your work”, that cannot be used or is less
                   useful because:
 2
                           a. It incorporates “your product” or “your work” that is
 3                         known or thought to be defective, deficient, inadequate or
                           dangerous; or
 4
                           b. You have failed to fulfill the terms of a contract or
 5                         agreement; if such property can be restored to use by the
                           repair, replacement, adjustment or removal of “your
 6                         product” or “your work” or your fulfilling the terms of the
                           contract agreement.
 7
                   *****
 8
                   13. “Occurrence” means an accident, including continuous or
 9                 repeated exposure to substantially the same general harmful
                   conditions.
10
                   *****
11
                   17. “Property damage” means:
12
                           a. Physical injury to tangible property, including all
13                         resulting loss of use of that property. All such loss of use
                           shall be deemed to occur at the time of the physical injury
14                         that caused it; or
15                         b. Loss of use of tangible property that is not physically
                           injured. All such loss of use shall be deemed to occur at
16                         the time of the “occurrence” that caused it.
17                 *****
18
19

20

21                 21. “Your Product”
22                         a. Means:
23                                (1) Any goods or products other than real
                                  property, manufactured, sold, handled, distributed
24                                or disposed of by:
25                                        (a) You;
26                                        (b) Others trading under your name; or
27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 7                     Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                           1300 SW Fifth Avenue, Suite 2400
                                                                                   Portland, OR 97201-5610
                                                                             503.241.2300 main · 503.778.5299 fax
               Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 8 of 13



                                           (c) A person or organization whose
 1                                         business or assets you have acquired; and
 2                                 (2) Containers (other than vehicles), materials,
                                   parts or equipment furnished in connection with
 3                                 such goods or products.
 4                          b. Includes:
 5                                 (1) Warranties or representations made at any
                                   time with respect to the fitness, quality, durability,
 6                                 performance or use of “your product”; and
 7                                 (2) The providing of or failure to provide
                                   warnings or instructions.
 8
 9
                            c. Does not include vending machines or other property
10                          rented to or located for the use of others but not sold.
11                  22. “Your Work”
12                          a. Means:
13                                 (1) Work or operations performed by your or on
                                   your behalf; and
14
                                   (2) Materials, parts or equipment furnished in
15                                 connection with such work or operations.
16                          b. Includes:
17                          (1) Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance or
18                          use of “your work”, and
19                          (2) The providing of or failure to provide warnings or
                            instructions.
20
              21.   Subject to its terms, conditions, limitations, and exclusions, the Policy provides
21
      the following relevant policy language related to Coverage B, Personal and Advertising Injury
22
      Liability:
23
                    COVERAGE B- PERSONAL AND ADVERTISING
24                  INJURY LIABILITY
25                  1. Insuring Agreement
26                          a. We will pay those sums that the insured becomes
                            legally obligated to pay as damages because of “personal
27                          and advertising injury” to which this insurance applies.

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 8                       Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                             1300 SW Fifth Avenue, Suite 2400
                                                                                     Portland, OR 97201-5610
                                                                               503.241.2300 main · 503.778.5299 fax
              Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 9 of 13



                            We will have the right and duty to defend the insured
 1                          against any “suit” seeking those damages. However, we
                            will have no duty to defend the insured against any “suit”
 2                          seeking damages for “personal and advertising injury” to
                            which this insurance does not apply.
 3
                            b. This insurance applies to “personal and advertising
 4                          injury” caused by an offense arising out of your business
                            but only if the offense was committed in the “coverage
 5                          territory” during the policy period.
 6           22.    The Coverage B – Personal and Advertising Injury Liability contains the

 7    following relevant exclusions:

 8                  2.      Exclusions
 9                          This insurance does not apply to:
10                          a. Knowing Violation Of Rights Of Another
11                          “Personal and advertising injury” caused by or at the
                            direction of the insured with the knowledge that the act
12                          would violate the rights of another and would inflict
                            “personal and advertising injury”.
13
                            *****
14
                            c. Material Published Prior to the Policy Period
15
                            “Personal and advertising injury” arising out of oral or
16                          written publication of material whose first publication
                            took place before the beginning of the policy period.
17
                            *****
18
19
                            e. Contractual Liability
20
                            “Personal and advertising injury: for which the insured
21                          has assumed liability in a contract or agreement. This
                            exclusion does not apply to liability for damages that the
22                          insured would have in the absence of the contract or
                            agreement.
23
                            f. Breach of Contract
24
                            “Personal and advertising injury” arising out of a breach
25                          of contract, except an implied contract to use another’s
                            advertising idea in your “advertisement”.
26
                            g. Quality Or Performance of Goods-Failure To
27                          Conform To Statements

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 9                      Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                            1300 SW Fifth Avenue, Suite 2400
                                                                                    Portland, OR 97201-5610
                                                                              503.241.2300 main · 503.778.5299 fax
             Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 10 of 13



                             “Personal and advertising injury” arising out of the failure
 1                           of goods, products or services to conform with any
                             statement of quality or performance made in your
 2                           “advertisement”.
 3                           *****
 4                           i. Infringement Of Copyright, Patent, Trademark Or
                             Trade Secret
 5
                             “Personal and advertising injury” arising out of the
 6                           infringement of copyright, patent, trademark, trade secret
                             or other intellectual property rights. Under this exclusion,
 7                           such other intellectual property rights do not include the
                             use of another’s advertising idea in your “advertisement”.
 8
                             However, this exclusion does not apply to infringement,
 9                           in your “advertisement”, of copyright, trade dress or
                             slogan.
10
                             *****
11
                             l. Unauthorized Use of Another’s Name or Product
12
                             “Personal and advertising injury” arising out of the
13                           unauthorized use of another’s name or product in your e-
                             mail, domain name or metatag, or any other similar tactics
14                           to mislead another’s potential customers.
15                           *****
16           23.     The Coverage B – Personal and Advertising Injury Liability contains the

17    following relevant definitions:

18                   1. “Advertisement” means a notice that is broadcast or published
                     to the general public or specific market segments about your
19                   goods, products, or services for the purpose of attracting
                     customer or supporters. For the purpose of this definition:
20
                             a. Notices that are published include material placed on
21                           the Internet or on similar electronic means of
                             communications; and
22
                             b. Regarding web-sites, only that part of a web-site that is
23                           about your goods, products or services for the purposes of
                             attracting customers or supporters is considered an
24                           advertisement.
25                   *****
26                   14. “Personal and advertising injury” means injury, including
                     consequential “bodily injury”, arising out of one or more of the
27                   following offenses:

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 10                      Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                             1300 SW Fifth Avenue, Suite 2400
                                                                                     Portland, OR 97201-5610
                                                                               503.241.2300 main · 503.778.5299 fax
             Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 11 of 13



                            a. False arrest, detention or imprisonment;
 1
                            b. Malicious prosecution;
 2
                            c. The wrongful eviction from, wrongful entry into, or
 3                          invasion of the right of private occupancy of a room
                            dwelling or premises that a person occupies, committed
 4                          by or on behalf of its owner, landlord, or lessor;
 5                          d. Oral or written publication, in any manner, or material
                            that slanders or libels a person or organization or
 6                          disparages a person’s or organization’s goods, product or
                            services;
 7
                            e. Oral or written publication, in any manner, of material
 8                          that violates a person’s right of privacy;
 9                          f. The use of another’s advertising idea in your
                            “advertisement”; or
10
                            g. Infringing upon another’s copyright, trade dress or
11                          slogan in your “advertisement”.
12           24.    The Policy contains an Intellectual Property exclusion that applies to both

13    Coverage A and B and states, in relevant part:

14                  THIS ENDORSEMENT CHANGES THE POLICY.
                    PLEASE READ IT CAREFULLY.
15
                    EXCLUSION - INTELLECTUAL PROPERTY
16
                    This endorsement modifies insurance provided under the
17                  following:
18                  COMMERCIAL GENERAL LIABILITY COVERAGE
                    PART PRODUCTS/COMPLETED OPERATIONS
19                  LIABILITY COVERAGE PART
20                  A. Paragraph D. of this endorsement is added to 2. Exclusions of
                    Section I - Coverage A - Bodily Injury and Property Damage
21                  Liability under the Products/Completed Operations Liability
                    Coverage Form.
22
                    B. Paragraph D. of this endorsement is added to 2. Exclusions of
23                  Section I - Coverage A - Bodily Injury and Property Damage
                    Liability under the Commercial General Liability Coverage
24                  Form.
25                  C. Paragraph D. of this endorsement is added to 2, Exclusions of
                    Section I - Coverage B - Personal and Advertising Injury
26                  Liability under the Commercial General Liability Coverage
                    Form.
27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 11                      Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                             1300 SW Fifth Avenue, Suite 2400
                                                                                     Portland, OR 97201-5610
                                                                               503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 12 of 13



                      D. This insurance does not apply to claims for “any injury or
 1                    damage” that results from the actual or alleged infringement or
                      violation of any intellectual property rights or laws, including but
 2                    not limited to:
 3                           1. Copyright;
 4                           2. Patent;
 5                           3. Trade dress;
 6                           4. Trade name;
 7                           5. Trade secret; or
 8                           6. Trademark.
 9                    E. The following definition is added:
10                    For the purposes of this endorsement, “any injury or damage”
                      means any injury or damage covered under any Coverage Part to
11                    which this endorsement is applicable, and includes “bodily
                      injury”, “property damage” or “personal and advertising injury”
12                    as defined in the applicable Coverage Part.
13

14                                     FIRST CLAIM FOR RELIEF

15                              (Declaratory Judgment – No Duty to Defend)

16              25.   TBIC re-alleges the allegations of paragraphs 1 through 24 as if fully set forth

17    herein.

18              26.   There is an actual controversy between TBIC and Waterway Rainscreen and

19    Ural involving the claim to coverage by Waterway Rainscreen and Ural for the claims alleged

20    in the Underlying Lawsuit.

21              27.   TBIC requests a declaratory judgment that based on the terms, conditions,

22    limitations, and exclusions of the Policy, and the fact that based upon the evidence in the

23    Underlying Lawsuit the Policy does not provide coverage for indemnity, TBIC does not have

24    any ongoing obligation to defend Waterway Rainscreen or Ural in the Underlying Lawsuit.

25                                   SECOND CLAIM FOR RELIEF

26                             (Declaratory Judgment – No Duty to Indemnify)

27              28.   TBIC re-alleges the allegations of paragraphs 1 through 27 as if fully set forth

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 12                       Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                              1300 SW Fifth Avenue, Suite 2400
                                                                                      Portland, OR 97201-5610
                                                                                503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00033-RAJ Document 1 Filed 01/09/19 Page 13 of 13




 1    herein.

 2              29.    TBIC requests a declaratory judgment that based on the terms, conditions,

 3    limitations, and exclusions of the Policy and the evidence in the Underlying Lawsuit, TBIC

 4    does not have any obligation to indemnify Waterway Rainscreen or Ural for the damages

 5    sought in the Underlying Lawsuit.

 6                                        PRAYER FOR RELIEF

 7    WHEREFORE, TBIC prays for judgment as follows:

 8              1.     For a declaration that TBIC does not currently have, and never had, any

 9                     obligation to defend Waterway Rainscreen and John Ural in the Underlying

10                     Lawsuit.

11              2.     For a declaration that TBIC does not currently have and can never have any

12                     obligation to indemnify Waterway Rainscreen and John Ural in the Underlying

13                     Lawsuit.

14              3.     Awarding TBIC costs and disbursements that are recoverable by law.

15              4.     Awarding TBIC such other and further relief as the Court may deem just and

16                     appropriate.

17              DATED this 9th day of January, 2019.

18                                                      Davis Wright Tremaine LLP
                                                        Attorneys for Plaintiff
19

20                                                      By s/ Everett W. Jack, Jr.
                                                          Everett W. Jack, Jr., WSBA #47076
21                                                        1300 SW Fifth Avenue, Suite 2400
                                                          Portland, OR 97201-5610
22                                                        Telephone: 503-778-5218
                                                          Fax: 503-778-5299
23                                                        E-mail: jacke@dwt.com
24

25

26

27

     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00033)- 13                     Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     4826-2573-0426v.2 0082123-000038                                            1300 SW Fifth Avenue, Suite 2400
                                                                                    Portland, OR 97201-5610
                                                                              503.241.2300 main · 503.778.5299 fax
